Citation Nr: 0816164	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date earlier than December 
21, 2001, for the award of a 10 percent rating for bilateral 
hearing loss.

2.  Entitlement to a rating in excess of 20 percent from 
November 30, 2007, for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1946 and from October 1950 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the veteran has submitted a timely 
notice of disagreement with December 2007 rating decision for 
an increased rating for his bilateral hearing loss.  To date 
a statement of the case has not been issued to the veteran.  
This matter will be the subject of a REMAND section following 
the ORDER below.  The matter is sent to the RO through the 
Appeals Management Center (AMC).  Appellant will be notified 
if additional action is required on his part.


FINDINGS OF FACT

1.  In a December 1953 decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  The veteran 
was notified of this decision and did not perfect a timely 
appeal thereto.  The decision therefore became final.  

2.  The veteran filed VA Form 21-526, to reopen a claim for 
service connection for bilateral hearing loss, on December 
21, 2001.  Service connection was ultimately assigned 
effective to July 1952 on the basis of clear and unmistakable 
error in an old rating action.  A noncompensable rating was 
assigned on the basis that audiometric findings did not 
reveal hearing impairment to a degree that would warrant a 
compensable rating.

3.  The veteran was awarded a 10 percent disability 
evaluation for bilateral hearing loss effective December 21, 
2001.  This was the date of the reopened claim for service 
connection, after which a compensable hearing loss was shown.

4.  The preponderance of the evidence is against finding that 
the veteran was entitled to a 10 percent rating for bilateral 
hearing loss prior to December 21, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to December 21, 
2001, for the assignment of a 10 percent rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.400, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2003, July 2007 letters of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examination.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

The veteran is seeking entitlement to an earlier effective 
date for the 10 percent rating assigned for his service-
connected bilateral hearing loss.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the April 2008 Board hearing; service 
medical records; post-service medical records; and reports of 
VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date for 
the award of a 10 percent rating for bilateral hearing loss 
prior to December 21, 2001, must be denied.  The veteran 
originally filed an application for service connection for 
bilateral hearing loss in 1952.  His claim was denied in a 
December 1953 rating decision.  The veteran, in December 
2001, filed an application to reopen his claim for service 
connection for bilateral hearing loss.  A November 2002 
rating decision granted service connection and assigned a 10 
percent rating, effective December 21, 2001, the date of 
claim.

The veteran filed a notice of disagreement in December 2002, 
asserting that his hearing loss should have been service-
connected back in 1952, when he originally filed his 
application for service connection.  In a May 2003 rating 
decision, the RO found clear and unmistakable error in the 
December 1953 rating decision and granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
rating, effective July 22, 1952.  The veteran's 10 percent 
rating still remained effective December 21, 2001.  It was 
noted in the rating that audiometric evidence on file from 
the early 1950's was insufficient to grant a compensable 
rating under the criteria in effect at that time.  In July 
2003, the veteran submitted a notice of disagreement, 
contending that the 10 percent rating was warranted prior to 
December 21, 2001.  

In support his argument, copies of Federal Aviation Agency 
(FAA) documents, including a hearing test performed in April 
1962 were received.  The April 1962 examination was received 
by the RO in October 2004.  During his March 2008 hearing, 
the veteran reiterated that in April 1962, a hearing 
examination showed hearing loss that precluded him from being 
awarded a pilots license to fly commercial airliners.  He 
also contended that his hearing was so bad that he was forced 
to purchase hearing aids when he retired, sometime around 
1989.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application there from."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that it was not until December 21, 2001, that the veteran 
made a request to reopen his claim for service connection.  
Thus, the Board finds that the December 21, 2001 application 
was the veteran's formal application to reopen his claim for 
bilateral hearing loss as defined by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  As noted, while the date for service 
connection was backed up to 1952, there is no evidence that 
establishes that a compensable rating was warranted from that 
time.

The Board will next see if the record contains an earlier 
informal claim for a 10 percent rating for bilateral hearing 
loss pursuant to 38 C.F.R. § 3.157 or an earlier showing of 
entitlement to a 10 percent rating for bilateral hearing loss 
under 38 U.S.C.A. § 5110(b).  Again, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Id.

As to whether the record includes an earlier informal claim 
for a 10 percent rating for bilateral hearing loss, the 
veteran did not submit a claim to reopen his claim for 
service connection until December 21, 2001.  At the time of 
the November 2002 rating decision granting service 
connection, the only evidence of record was the veteran's 
service medical records, a September 2002 VA examination, and 
a letter from the FAA, dated April 1962, indicating that the 
veteran had some hearing loss.  While the record is dated in 
April 1962, the hearing examination by the FAA, was not 
received at the RO until October 2004.  While the April 1962 
examination was a federal record, it was not a VA record, 
report, outpatient treatment report, or record of VA 
hospitalization.  Thus, it cannot be construed as an informal 
claim for an increase prior to December 21, 2001.  As noted 
above, for reports from other institutions, it is the date of 
receipt of the report that is accepted as the date of receipt 
of an informal claim.  38 C.F.R. § 3.157.  As the April 1962 
FAA examination was not received until October 2004, the date 
of any informal claim based on that examination would be 
October 2004.  Thus, there is no evidence indicating that the 
veteran made an informal claim prior to December 21, 2001.  
Further, it is not shown that the information from the FAA 
would have shown compensable hearing loss for VA purposes, as 
it is not clear adequate findings for application of the 
rating schedule were provided.

As to whether the record established an earlier factual 
entitlement to a 10 percent rating for bilateral hearing 
loss, hearing loss is evaluated under 38 C.F.R. §§ 4.85 and 
4.86.  There is no evidence in the record indicating that the 
veteran warranted a 10 percent rating prior to December 21, 
2001.  The only evidence of record showing some hearing loss 
prior to December 2001 is the April 1962 FAA examination 
report.  As noted above, however, this document was not 
received prior to the December 21, 2001 claim and thus there 
is no basis to go back and evaluate the examination to 
determine if there was hearing loss to a compensable degree.  
Even if the April 1962 examination report was submitted prior 
to the December 21, 2001 date, it does not provide sufficient 
information the VA can use to determine whether or not the 
veteran's hearing loss was compensable at that time.  Hearing 
loss to a compensable degree was not shown until the 
September 2002 VA examination.  The effective date that was 
assigned however, was December 21, 2001, the date of the 
veteran's claim.  As the competent evidence does not show 
that an effective date is warranted prior to the assigned 
dated of December 21, 2001, the veteran's claim must be 
denied.  

Hence, the Board cannot find a legal basis for an effective 
date prior to December 21, 2001.  38 C.F.R. § 3.157.  
Therefore, the claim of entitlement to an effective date 
earlier than December 21, 2001, for a 10 percent rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date, prior to December 21, 2001, 
for the award of a 10 percent rating for bilateral hearing 
loss is denied.



REMAND

As noted above, appellant has disagreed with at least the 
assigned rating of 20 percent as of November 2007.  It may be 
he is also disagreeing with the effective date of that award.  
The second matter is not clear.  If he is appealing the 
effective date he should specifically so indicate.

It has been held that once a notice of disagreement is filed 
that the appeals process has been initiated.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  As such, the Board is to 
remand these matters for issuance of a statement of the case.  
Id.

Accordingly, this matter is REMANDED for the following 
action:

The AMC/RO should issue a statement of 
the case at least as to the issue number 
2 on the title page.  If the veteran 
indicates that he desires his appeal to 
include the effective date assigned, that 
too should be considered in the statement 
of the case.  Once issued appellant and 
his representative are notified that a 
timely substantive appeal must be filed 
for the case to be returned to the Board.  
If a timely substantive appeal is not 
received, the matter may be closed at the 
RO.

Thereafter, the case should be returned to the Board if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


